Title: John Adams to Charles Adams, 31 January 1796
From: Adams, John
To: Adams, Charles


          
            Dear son
            Philadelphia January 31. 1796
          
          A fat Sleekheaded young Gentleman was here last Week or the Week before who told me he knew you, that you were well that you had a good share of Business: that your disposition was so amiable that People were fond of throwing Business into your hands &c— All

this was Musick in my Ears— I know not his name but am told he is a Limb of the Law in your City.
          According to Peter Pindar Business is the best Life.
          
            The Man to Titles and to Riches born
            Amid the World of science how forlorn!
            To Speak, to think, unable, mark his Air!
            Heavens what an Ideot gape & Ideot stare!
            Though Lord of millions, gilt with Titles o’er
            A Statue in a Library!—no more!
          
          
            Search We the Spot which mental Power contains!
            
              Go where Man gets his living by his Brains.
              
            
          
          As you, my son are under the Necessity of getting your Living and the Support of your Family by your Brains, you are in the fairest Way to obtain Mental Power, according to Peter and according to Truth.
          Our Country affords a thousand Objects by which Profits and fortunes may be made, by a Mind that is awake and looks about it, by an Industry that is constant and a Prudence that is never off its guard.
          I have had innumerable Opportunities in the Course of my Life, which the public Circumstances of the Country and the Delicacy of my Engagements in them have induced me to forego. I am now too old— But there is no Reason that my Children should starve them Selves because I have fasted. I hope, that never departing from Honour Integrity or Humanity they will however attend more to their private Interests than I have done.
          I send you a little Volume, for which I was solicited to be a subscriber and am with / Love to Mrs Adams / your Affectionate
          
            John Adams
          
        